


110 HR 2147 IH: To amend titles XXI and XIX of the Social Security Act to

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2147
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Emanuel (for
			 himself, Mr. Ramstad,
			 Mr. LaHood,
			 Mr. Ross, Ms. Schwartz, Ms.
			 Shea-Porter, Mrs. Emerson,
			 Mr. Kennedy,
			 Mr. Courtney,
			 Mr. Platts,
			 Mr. Schiff,
			 Mrs. McCarthy of New York,
			 Mr. McNulty,
			 Mr. Alexander,
			 Ms. Hirono,
			 Ms. Berkley,
			 Mr. Sarbanes,
			 Mr. Cohen,
			 Mr. Moran of Virginia,
			 Ms. Norton,
			 Mr. Jackson of Illinois,
			 Mr. Davis of Alabama,
			 Mr. Smith of Washington,
			 Mr. Kind, Mrs. Tauscher, Mr.
			 Crowley, Mr. Rush,
			 Mr. Hare, Mr. Higgins, Mr.
			 Braley of Iowa, Mr.
			 Snyder, Mr. Meeks of New
			 York, and Mr. Cleaver)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XXI and XIX of the Social Security Act to
		  extend the State Children’s Health Insurance Program (SCHIP) and streamline
		  enrollment under SCHIP and Medicaid and to amend the Internal Revenue Code of
		  1986 to provide for a healthy savings tax credit for purchase of children’s
		  health coverage.
	
	
		1.Short title; table of
			 contents; findings
			(a)Short
			 titleThis Act may be cited as the Healthy Kids Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Title I—SCHIP Extension
					Sec. 101.  Extension of SCHIP program.
					Sec. 102. 1-year initial availability of SCHIP
				allotments.
					Sec. 103. Redistribution of unused allotments to address State
				funding shortfalls.
					Title II—Increasing Enrollment Under SCHIP and
				Medicaid
					Sec. 201. Bonus payments for States that implement
				administrative policies to streamline enrollment process.
					Sec. 202. State option to provide for express
				lane and simplified determinations of a child’s financial eligibility
				for medical assistance under Medicaid or child health assistance under
				SCHIP.
					Sec. 203. Information technology connections to improve health
				coverage determinations.
					Sec. 204. State option to expand or add coverage of certain
				pregnant women under SCHIP.
					Sec. 205. Optional coverage of legal immigrants under the
				medicaid program and SCHIP.
					Sec. 206. Authorizing adjustment of SCHIP allotment due to
				increased outreach.
					Sec. 207. Grants to promote innovative outreach and enrollment
				under Medicaid and SCHIP.
					Sec. 208. Model of Interstate coordinated enrollment and
				coverage process.
					Sec. 209. Authority for qualifying States to use portion of
				SCHIP allotment for any fiscal year for certain medicaid
				expenditures.
					Sec. 210. Application of medicaid outreach procedures to all
				pregnant women and children.
					Sec. 211. No impact on section 1115 waivers.
					Sec. 212. Elimination of counting medicaid child presumptive
				eligibility costs against title XXI allotment.
					Sec. 213. Prohibiting limitations on enrollment.
					Title III—Healthy savings tax credit
					Sec. 301. Healthy savings tax credit.
					Title IV—Broker reporting of customer’s basis in securities
				transactions
					Sec. 401. Broker reporting of customer's basis in securities
				transactions.
				
			(c)Findings
			 regarding the need for universal health coverage for
			 childrenCongress finds the following:
				(1)Currently, there are more than 9 million
			 children who are uninsured in the United States.
				(2)Approximately 75
			 percent of uninsured children are eligible for Medicaid or the State Children’s
			 Health Insurance Program (SCHIP).
				(3)As the wealthiest
			 nation in the world, the United States can and should be doing a better job to
			 improve the health of children.
				(4)In 2004, according
			 to the World Health Organization, the United States ranked 35th on infant
			 mortality, behind Korea and Cuba.
				(5)Two-thirds of
			 nations have lower rates of children dying from injuries than does the United
			 States.
				(6)One-third of
			 uninsured children in the United States went without any medical care for the
			 entire year in 2003, while 88 percent of insured children received care.
				(7)Uninsured children
			 more often have unmet health care needs and delay seeking care, resulting in
			 poorer health.
				(8)Uninsured children
			 are less likely to have access to and receive appropriate preventive care, such
			 as immunizations, hearing and vision screens, and monitoring of growth and
			 development.
				(9)Uninsured children
			 are between three and five times more likely to have an unmet medical need than
			 are insured children.
				(10)Uninsured
			 children may delay necessary care because they visit a doctor only when their
			 care needs become urgent.
				(11)Uninsured
			 children are four times more likely than insured children to seek care in an
			 emergency department with conditions that could have been avoided.
				(12)The cost of unmet
			 health needs among children extends beyond measurable health system
			 costs.
				(13)Recognizing that children whose parents
			 have health insurance are more likely to obtain preventive and necessary care,
			 many States are employing strategies to promote coverage of the entire family
			 and offer programs that leverage employer sponsored insurance.
				(14)Problems that
			 should be managed or cured with regular access to health care result in lower
			 school attendance.
				(15)In 2004, asthma
			 alone accounted for an estimate 14 million lost school days among
			 children.
				(16)Recurrent ear
			 infections, which could be addressed through regular access to health care,
			 reduce children’s ability to communicate and thus school readiness and
			 performance.
				(d)Findings
			 regarding the role of Medicaid and SCHIP in covering
			 childrenCongress finds the following:
				(1)Since SCHIP was created, enormous progress
			 has been made in reducing disparities in children’s coverage rates.
				(2)SCHIP and Medicaid
			 have improved children’s coverage rates and access to needed health care
			 services.
				(3)SCHIP and Medicaid
			 account for the 30 percent decline in the number of uninsured children since
			 1998, even as employer-based coverage decreased and the overall rate of
			 uninsured people grew.
				(4)Children enrolled
			 in SCHIP or Medicaid are three times more likely to have a usual source of care
			 than are uninsured children.
				(5)SCHIP reduces the
			 percent of children with an unmet health care need.
				(6)According to a
			 Federal evaluation of SCHIP, uninsured children who gained coverage through
			 SCHIP received more preventive care, and their parents reported better access
			 to providers and improved communications with their children’s doctors.
				(7)SCHIP covers
			 children who would otherwise be uninsured.
				(8)Most newly enrolled
			 children in SCHIP were previously uninsured or had recently lost their Medicaid
			 or private health coverage for involuntary reasons.
				(9)SCHIP established important strategies to
			 avoid “crowd out” of existing health insurance coverage, and research suggests
			 that these measures remain critical to the effective use of public
			 dollars.
				ISCHIP
			 Extension
			101.Extension of
			 SCHIP programSection 2104 of
			 the Social Security Act (42 U.S.C. 1397dd) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (9);
					(B)by striking the
			 period at the end of paragraph (10) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(11)for each fiscal
				year 2008 and each subsequent fiscal year, $7,500,000,000 multiplied by the
				population and cost inflation factor for that fiscal year, as determined under
				subsection (i).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(i)Population and
				cost inflation factorFor
				purposes of subsection (a)(11), the population and cost inflation factor for a
				fiscal year is equal to the product of the following:
							(1)Child population
				growth factorOne plus the percentage increase in the population
				of children under 20 years of age in the United States from July 1, 2007, to
				July 1 during the fiscal year involved, as projected by the Secretary based on
				the most recent published estimates of the Bureau of the Census before the
				beginning of the fiscal year involved.
							(2)Per capita
				health care growth factorOne plus the percentage increase in the
				projected per capita amount of National Health Expenditures from fiscal year
				2007 to the fiscal year involved, as most recently published by the Secretary
				before the beginning of the fiscal year
				involved.
							.
				102.1-year initial
			 availability of SCHIP allotmentsSection 2104(e) of the Social Security Act
			 (42 U.S.C. 1397dd(e)) is amended to read as follows:
				
					(e)Availability of
				amounts allotted
						(1)In
				generalExcept as provided in paragraphs (2) and (3), amounts
				allotted to a State pursuant to this section—
							(A)for each of fiscal
				years 1998 through 2007, shall remain available for expenditure by the State
				through the end of the second succeeding fiscal year; and
							(B)for fiscal year
				2008 and each fiscal year thereafter, shall remain available for expenditure by
				the State through the end of the fiscal year involved.
							(2)Availability of
				amounts reallottedSubject to paragraph (3), amounts reallotted
				to a State under subsection (f) shall be available for expenditure by the State
				through the end of the fiscal year in which they are reallotted.
						(3)Permanent
				availability of unused fundsReallotted funds that are not used
				by the end of the fiscal year described in paragraph (2) shall be subject to
				reallotment under subsection (f) in subsequent fiscal years subject to such
				paragraph and shall remain available for subsequent reallotment until
				expended.
						.
			103.Redistribution
			 of unused allotments to address State funding shortfallsSection 2104(f) of the Social Security Act
			 (42 U.S.C. 1397dd(f)) is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						;
				(2)by striking
			 States that have fully expended the amount of their allotments under
			 this section and inserting States that the Secretary determines
			 with respect to the fiscal year for which unused allotments are available for
			 redistribution under this subsection, are shortfall States described in
			 paragraph (2) for such fiscal year; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Shortfall states
				described
							(A)In
				generalFor purposes of paragraph (1), with respect to a fiscal
				year, a shortfall State described in this subparagraph is a State with a State
				child health plan approved under this title for which the Secretary estimates
				on the basis of the most recent data available to the Secretary, that the
				projected expenditures under such plan for the State for the fiscal year will
				exceed the sum of—
								(i)the amount of the
				State's allotments for any preceding fiscal years that remain available for
				expenditure and that will not be expended by the end of the immediately
				preceding fiscal year; and
								(ii)the amount of the
				State's allotment for the fiscal year (taking into account any increase made in
				such allotment under section 2104(j), as added by section 205(a) of the Healthy
				Kids Act of 2007).
								(B)Proration
				ruleIf the amounts available for redistribution under paragraph
				(1) for a fiscal year are less than the total amounts of the estimated
				shortfalls determined for the year under subparagraph (A), the amount to be
				reallotted under such paragraph for each shortfall State shall be reduced
				proportionally.
							(C)Retrospective
				adjustmentThe Secretary may adjust the estimates and
				determinations made under paragraph (1) and this paragraph with respect to a
				fiscal year as necessary on the basis of the amounts reported by States not
				later than November 30 of the succeeding fiscal year, as approved by the
				Secretary.
							.
				IIIncreasing
			 Enrollment Under SCHIP and Medicaid
			201.Bonus payments
			 for States that implement administrative policies to streamline enrollment
			 process
				(a)Bonus in FMAP and
			 enhanced FMAP for application of streamline enrollment procedures under
			 Medicaid and SCHIPSection 2102 of the Social Security Act (42
			 U.S.C. 1397bb) is amended by adding at the end the following new
			 subsection:
					
						(d)Streamline
				enrollment procedures
							(1)Increase in
				Federal matching rate
								(A)In
				generalIn the case of a State that meets the condition described
				in subparagraph (B) (relating to agreeing to implement administrative
				enrollment policies under this title and title XIX) for a fiscal year, the
				Federal medical assistance percentage (for purposes of title XIX only) and the
				enhanced FMAP (for purposes of this title, but determined without regard to the
				application of this subsection to the Federal medical assistance percentage
				under title XIX) otherwise computed for such fiscal year as applied to medical
				assistance for children and child health assistance, respectively, shall be
				increased by 2 percentage points.
								(B)Agreeing to
				remove enrollment and access barriersThe condition described in
				this subparagraph, for a State for a fiscal year is that the State agrees to do
				the following:
									(i)Presumptive
				eligibility for childrenThe
				State agrees—
										(I)to provide
				presumptive eligibility for children under this title and title XIX in
				accordance with section 1920A; and
										(II)to treat any
				items or services that are provided to an uncovered child (as defined in
				section 2110(c)(8)) who is determined ineligible for medical assistance under
				title XIX as child health assistance for purposes of paying a provider of such
				items or services, so long as such items or services would be considered child
				health assistance for a targeted low-income child under this title.
										(ii)12-month
				continuous eligibilityThe
				State agrees to provide that eligibility of children for assistance under this
				title and title XIX shall not be regularly redetermined more often than once
				every year.
									(iii)Automatic
				renewalThe State agrees to
				provide for the automatic renewal of the eligibility of children for assistance
				under this title and under title XIX if the child’s family does not report any
				changes to family income or other relevant circumstances, subject to
				verification of information from databases available to the State for such
				purpose.
									(iv)Elimination of
				asset testThe State has
				amended its plans under this title and title XIX so that no asset or resource
				test is applied for eligibility under this title or title XIX with respect to
				children.
									(v)Administrative
				verification of incomeThe
				State agrees to permit the family of a child applying for child health
				assistance under this title or medical assistance under title XIX to declare
				and certify, by signature under penalty of perjury, the family income for
				purposes of collecting financial eligibility
				information.
									.
				(b)Conforming
			 medicaid amendments
					(1)In
			 generalSection 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)) is amended by inserting and section 2102(d)(1) after
			 section 1933(d).
					(2)Increase in
			 medicaid cap for territoriesSection 1108(g) of such Act (42
			 U.S.C. 1308(g)) is amended—
						(A)in paragraph (2),
			 by striking paragraph (3) and inserting paragraphs (3)
			 and (4); and
						(B)by adding at the
			 end the following new paragraph:
							
								(4)Disregard of
				increased expenditures directly attributable to increase in FMAP for
				application of streamlined enrollment proceduresThe limitation
				of paragraph (2) shall not apply to payment under title XIX to a territory
				insofar as such payment is attributable to an increase in the Federal medical
				assistance percentage under subparagraph (A) of section
				2102(d)(1).
								.
						(c)Effective
			 dateThe amendments made by this section shall apply beginning
			 with fiscal year 2007.
				202.State option to
			 provide for express lane and simplified determinations of a
			 child’s financial eligibility for medical assistance under Medicaid or child
			 health assistance under SCHIP
				(a)MedicaidSection
			 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at
			 the end the following:
					
						(13)(A)At the option of the State, the plan may
				provide that eligibility requirements (including such requirements applicable
				to redeterminations or renewals of eligibility) for medical assistance relating
				to income, assets (or resources), or citizenship status are met for a child who
				is under an age specified by the State (not to exceed 21 years of age) by using
				a determination made within a reasonable period (as determined by the State)
				before its use for this purpose, of the child’s family or household income, or
				if applicable for purposes of determining eligibility under this title or title
				XXI, assets or resources, or citizenship status, respectively, (notwithstanding
				any other provision of law, including sections 1902(a)(46)(B), 1903(x), and
				1137(d)), by a Federal or State agency, or a public or private entity making
				such determination on behalf of such agency, specified by the plan, including
				an agency administering the State program
				funded under part A of title IV, the Food Stamp Act of 1977, the
				Richard B. Russell National School Lunch
				Act, or the Child Nutrition Act of
				1966, notwithstanding any differences in budget unit, disregard,
				deeming, or other methodology, but only if—
								(i)the agency has fiscal liabilities or
				responsibilities affected by such determination; and
								(ii)the agency or entity notifies the
				child's family—
									(I)of the information which shall be
				disclosed in accordance with this subparagraph;
									(II)that the information disclosed
				will be used solely for purposes of determining eligibility for medical
				assistance under this title or for child health assistance under title XXI;
				and
									(III)that interagency agreements limit
				the use of such information to that purpose; and
									(iii)the requirements of section 1939 are
				satisfied.
								(B)Nothing in this paragraph shall be
				construed to relieve a State of the obligation to determine, on another basis,
				eligibility for medical assistance under this title or for child health
				assistance under title XXI if a child is determined ineligible for such
				assistance on the basis of information furnished pursuant to this
				paragraph.
							(C)If a State applies the eligibility
				process described in subparagraph (A) to individuals eligible under this title
				and to individuals eligible under title XXI, the State may, at its option,
				implement its duties under subparagraphs (A) and (B) of section 2102(b)(3)
				using either or both of the following approaches:
								(i)The State may—
									(I)establish a threshold percentage of
				the Federal poverty level (that shall exceed the income eligibility level
				applicable for a population of individuals under this title by 30 percentage
				points (as a fraction of the Federal poverty level) or such other higher number
				of percentage points as the State determines reflects the typical application
				of income methodologies by the non-health program and the State plan under this
				title); and
									(II)provide that, with respect to any
				individual within such population whom a non-health agency determines has
				income that does not exceed such threshold percentage for such population, such
				individual is eligible for medical assistance under this title (regardless of
				whether such individual would otherwise be determined to be eligible to receive
				such assistance).
									In exercising
				the approach under this clause, a State shall inform families whose children
				are enrolled in a State child health plan under title XXI based on having
				family income above the threshold described in subclause (I) that they may
				qualify for medical assistance under this title and, at their option, can seek
				a regular eligibility determination for such assistance for their child.(ii)Regardless of whether a State
				otherwise provides for presumptive eligibility under section 1920A, a State may
				provide presumptive eligibility under this title, consistent with subsection
				(e) of section 1920A, to a child who, based on a determination by a non-health
				agency, would qualify for child health assistance under a State child health
				plan under title XXI. During such presumptive eligibility period, the State may
				determine the child’s eligibility for medical assistance under this title,
				pursuant to subparagraph (A) of section 2102(b)(3), based on telephone contact
				with family members, access to data available in electronic or paper form, and
				other means of gathering information that are less burdensome to the family
				than completing an application form on behalf of the child. The procedures
				described in the previous sentence may be used regardless of whether the State
				uses similar procedures under other circumstances for purposes of determining
				eligibility for medical assistance under this title.
								(D)At the option of a State, the
				eligibility process described in subparagraph (A) may apply to an individual
				who is not a child.
							(E)(i)At the option of a
				State, an individual determined to be eligible for medical assistance or child
				health assistance pursuant to subparagraph (A), (C), or (D) or other procedures
				through which eligibility is determined based on data obtained from sources
				other than the individual may receive medical assistance under this title if
				such individual (or, in the case of an individual under age 19 (or if the State
				elects the option under subparagraph (A), age 20 or 21) who is not authorized
				to consent to medical care, the individual’s parent, guardian, or other
				caretaker relative) has acknowledged notice of such determination and has
				consented to such eligibility determination. The State (at its option) may
				waive any otherwise applicable requirements for signatures by or on behalf of
				an individual who has so consented.
								(ii)In the case of an individual
				enrolled pursuant to clause (i), the State shall inform the individual (or, in
				the case of an individual under age 19 (or if the State elects the option under
				subparagraph (A), age 20 or 21), the individual’s parent, guardian, or other
				caretaker relative) about the significance of such enrollment, including
				appropriate methods to access covered services.
								(F)For purposes of this
				paragraph—
								(i)the term non-health
				agency means an agency or entity described in subparagraph (A);
				and
								(ii)the term non-health
				benefits means the benefits or assistance provided by a non-health
				agency.
								.
				(b)SCHIPSection 2107(e)(1) of such Act (42 U.S.C.
			 1397gg(e)(1)) is amended by redesignating subparagraphs (B) through (E) as
			 subparagraphs (C) through (F) and by inserting after subparagraph (B) the
			 following new subparagraph:
					
						(C)Section
				1902(e)(13) (relating to the State option to base a determination of a child's
				eligibility for assistance on determinations made by a program providing
				nutrition or other public assistance (except that the State option under
				subparagraph (D) of such section shall apply under this title only if an
				individual is
				pregnant)).
						.
				(c)Presumptive
			 eligibilitySection 1920A of such Act (42 U.S.C. 1396r–1a) is
			 amended—
					(1)in subsection
			 (b)(3)(A)(i), is amended by striking or (IV) and inserting
			 (IV) is an agency or entity described in section 1902(e)(13)(A), or
			 (V); and
					(2)by
			 adding at the end the following:
						
							(e)In the case of a
				State with a child health plan under title XXI that provides for presumptive
				eligibility under such plan for children, the State shall make a reasonable
				effort to place each presumptively eligible child in the program under this
				title or title XXI for which the child appears most likely to qualify. During
				the child's period of presumptive eligibility, the State shall receive Federal
				matching funds under section 1903 or section 2105, depending on the program in
				which the child has been placed. If at the conclusion of such period, the child
				is found to qualify for, and is enrolled in, the program established under this
				title or title XXI when the child was enrolled in the program under the other
				such title during such period, the State’s receipt of Federal matching funds
				shall be adjusted both retroactively and prospectively so that Federal matching
				funds are provided, both during and following such period of presumptive
				eligibility, based on the program in which the child is
				enrolled.
							.
					(d)Signature
			 requirementsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is
			 amended by adding at the end the following: “Notwithstanding any other
			 provision of law, a signature under penalty of perjury shall not be required on
			 an application form for medical assistance as to any element of eligibility for
			 which eligibility is based on information received from a source other than
			 applicant, rather than on representations from the applicant. Notwithstanding
			 any other provision of law, any signature requirement for an application for
			 medical assistance may be satisfied through an electronic signature, as defined
			 in section 1710(1) of the Government Paperwork Elimination Act (44 U.S.C. 3504
			 note).”.
				203.Information
			 technology connections to improve health coverage determinations
				(a)Enhanced federal
			 funding for improvements related to implementation of certain model outreach
			 and enrollment practices
					(1)In
			 generalSection 1903(a)(3)(A) of the Social Security Act (42
			 U.S.C. 1396b(a)(3)(A)) is amended—
						(A)by striking
			 and at the end of clause (i); and
						(B)by adding at the
			 end the following new clause:
							
								(iii)75 percent of so much of the sums expended
				during such quarter as are attributable to the design, development, or
				installation of such mechanized claims processing and information retrieval
				systems and the implementation of administrative systems and processes
				(including modification of eligibility computer systems to permit the exchange
				of electronic information with other Federal or State programs) as the
				Secretary determines are directly related to the implementation of a model
				outreach and enrollment practice described in subparagraph (B), (C), (D), (E),
				or (F) of section 1905(y)(3),
				and
								.
						(2)Conforming
			 amendment to ensure availability for territoriesSection 1108(g)
			 of such Act (42 U.S.C. 1308(g)), as amended by section 201(b)(2)(B), is
			 amended—
						(A)in paragraph (2),
			 by striking and (4) and inserting , (4), and (5);
			 and
						(B)by adding at the
			 end the following new paragraph:
							
								(5)Additional
				increase for certain expendituresWith respect to fiscal year
				2008 and each fiscal year thereafter, if Puerto Rico, the Virgin Islands, Guam,
				the Northern Mariana Islands, or American Samoa qualify for a payment under
				section 1903(a)(3)(A)(iii) for a calendar quarter of such fiscal year, the
				additional Federal financial participation under such section shall not be
				counted towards the limitation on expenditures under title XIX for such
				commonwealth or territory otherwise determined under subsection (f) and this
				subsection for such fiscal
				year.
								.
						(b)Authorization of
			 information disclosure
					(1)In
			 generalTitle XIX of such Act (42 U.S.C. 1396 et seq.) is
			 amended—
						(A)by redesignating
			 section 1939 as section 1940; and
						(B)by inserting after
			 section 1938 the following:
							
								1939.Authorization to receive pertinent
		  information(a)In
				generalNotwithstanding any other provision of law, a Federal or
				State agency or private entity in possession of the sources of data potentially
				pertinent to eligibility determinations under this title or title XXI
				(including eligibility files maintained by programs described in section
				1902(e)(13)(A), information described in paragraph (2) or (3) of section
				1137(a), vital records information about births in any State, and information
				described in sections 453(i) and 1902(a)(25)(I)) is authorized to convey such
				data or information to a State agency administering a State plan under this
				title or title XXI, if—
										(1)such data or
				information are used only to establish or verify eligibility or provide
				coverage under this title or title XXI; and
										(2)an interagency or
				other agreement, consistent with standards developed by the Secretary, prevents
				the unauthorized use, disclosure, or modification of such data and otherwise
				meets applicable Federal requirements safeguarding privacy and data
				security.
										(b)Requirements for
				conveyanceData or information may be conveyed pursuant to this
				section only if the following requirements are met:
										(1)The individual
				whose circumstances are described in the data or information (or such
				individual’s parent, guardian, caretaker relative, or authorized
				representative) has either provided advance consent to disclosure or has not
				objected to disclosure after receiving advance notice of disclosure and a
				reasonable opportunity to object.
										(2)Such data or
				information are used solely for the purposes of—
											(A)identifying
				individuals who are eligible or potentially eligible for assistance under this
				title or title XXI and enrolling such individuals in the State plans
				established under such titles; and
											(B)verifying the
				eligibility of individuals for assistance under the State plans established
				under this title or title XXI.
											(3)An interagency or
				other agreement, consistent with standards developed by the Secretary—
											(A)prevents the
				unauthorized use, disclosure, or modification of such data and otherwise meets
				applicable Federal requirements safeguarding privacy and data security;
				and
											(B)requires the State
				agencies administering the State plans established under this title and title
				XXI to use the data and information obtained under this section to seek to
				enroll individuals in such plans.
											(c)Criminal
				penaltyA person described in the subsection (a) who publishes,
				divulges, discloses, or makes known in any manner, or to any extent not
				authorized by Federal law, any information obtained under this section shall be
				fined not more than $1,000 or imprisoned not more than 1 year, or both for each
				such unauthorized activity.
									(d)Rule of
				constructionThe limitations and requirements that apply to
				disclosure pursuant to this section shall not be construed to prohibit the
				conveyance or disclosure of data or information otherwise permitted under
				Federal law (without regard to this
				section).
									.
						(2)Conforming
			 amendment to assure access to national new hires databaseSection
			 453(i)(1) of such Act (42 U.S.C. 653(i)(1)) is amended by striking and
			 programs funded under part A and inserting , programs funded
			 under part A, and State plans approved under title XIX or XXI.
					(3)Conforming
			 amendment to provide schip programs with access to national income
			 dataSection 6103(l)(7)(D)(ii) of the Internal Revenue Code of
			 1986 is amended by inserting or title XXI after title
			 XIX.
					(4)Conforming
			 amendment to provide access to data about enrollment in insurance for purposes
			 of evaluating applications and for SCHIPSection
			 1902(a)(25)(I)(i) of the Social Security Act (42 U.S.C. 1396a(a)(25)(I)(i)) is
			 amended—
						(A)by inserting
			 (and, at State option, individuals who are potentially eligible or who
			 apply) after with respect to individuals who are
			 eligible; and
						(B)by inserting
			 under this title (and, at State option, child health assistance under
			 title XXI) after the State plan.
						204.State option to
			 expand or add coverage of certain pregnant women under SCHIP
				(a)SCHIP
					(1)CoverageTitle
			 XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding
			 at the end the following new section:
						
							2111.Optional
				coverage of targeted low-income pregnant women
								(a)Optional
				coverageNotwithstanding any other provision of this title, a
				State may provide for coverage, through an amendment to its State child health
				plan under section 2102, of pregnancy-related assistance for targeted
				low-income pregnant women in accordance with this section, but only if—
									(1)the State has
				established an income eligibility level—
										(A)for pregnant women
				under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 that is at
				least 185 percent of the poverty line; and
										(B)for children under
				this title that is at least 200 percent of the poverty line; and
										(2)the State meets
				the requirement of section 2105(i)(2) (relating to no waiting list for
				children).
									(b)DefinitionsFor
				purposes of this title:
									(1)Pregnancy-related
				assistanceThe term pregnancy-related assistance has
				the meaning given the term child health assistance in section 2110(a) as if any
				reference to targeted low-income children were a reference to targeted
				low-income pregnant women.
									(2)Targeted
				low-income pregnant womanThe term targeted low-income
				pregnant woman means a woman—
										(A)during pregnancy
				and through the end of the month in which the 60-day period (beginning on the
				last day of her pregnancy) ends;
										(B)whose family
				income exceeds 185 percent of the poverty level applicable to a family of the
				size involved, but does not exceed the income eligibility level established
				under the State child health plan under this title for a targeted low-income
				child; and
										(C)who satisfies the
				requirements of paragraphs (1)(A), (1)(C), (2), and (3) of section
				2110(b).
										(c)References to
				terms and special rulesIn the case of, and with respect to, a
				State providing for coverage of pregnancy-related assistance to targeted
				low-income pregnant women under subsection (a), the following special rules
				apply:
									(1)Any reference in
				this title (other than in subsection (b)) to a targeted low-income child is
				deemed to include a reference to a targeted low-income pregnant woman.
									(2)Any such reference
				to child health assistance with respect to such women is deemed a reference to
				pregnancy-related assistance.
									(3)Any such reference
				to a child is deemed a reference to a woman during pregnancy and the period
				described in subsection (b)(2)(A).
									(4)In applying
				section 2102(b)(3)(B), any reference to children found through screening to be
				eligible for medical assistance under the State medicaid plan under title XIX
				is deemed a reference to pregnant women.
									(5)There shall be no
				exclusion of benefits for services described in subsection (b)(1) based on any
				preexisting condition and no waiting period (including any waiting period
				imposed to carry out section 2102(b)(3)(C)) shall apply.
									(6)In applying
				section 2103(e)(3)(B) in the case of a pregnant woman provided coverage under
				this section, the limitation on total annual aggregate cost-sharing shall be
				applied to such pregnant woman.
									(7)In applying
				section 2104(i)—
										(A)in the case of
				State which did not provide for coverage for pregnant women under this title
				(under a waiver or otherwise) during fiscal year 2007, the allotment amount
				otherwise computed for the first fiscal year in which the State elects to
				provide coverage under this section shall be increased by an amount (determined
				by the Secretary) equal to the enhanced FMAP of the expenditures under this
				title for such coverage, based upon projected enrollment and per capita costs
				of such enrollment; and
										(B)in the case of a
				State which provided for coverage of pregnant women under this title for the
				previous fiscal year—
											(i)in
				applying paragraph (1)(B)(ii) of such section, there shall also be taken into
				account (in an appropriate proportion) the percentage increase in births in the
				United States for the relevant period; and
											(ii)in applying
				paragraph (1)(C), pregnant women (and per capita expenditures for such women)
				shall be accounted for separately from children, but shall be included in the
				total amount of any allotment adjustment under such paragraph.
											(d)Automatic
				enrollment for children born to women receiving pregnancy-related
				assistanceIf a child is born
				to a targeted low-income pregnant woman who was receiving pregnancy-related
				assistance under this section on the date of the child’s birth, the child shall
				be deemed to have applied for child health assistance under the State child
				health plan and to have been found eligible for such assistance under such plan
				or to have applied for medical assistance under title XIX and to have been
				found eligible for such assistance under such title, as appropriate, on the
				date of such birth and to remain eligible for such assistance until the child
				attains 1 year of age. During the period in which a child is deemed under the
				preceding sentence to be eligible for child health or medical assistance, the
				child health or medical assistance eligibility identification number of the
				mother shall also serve as the identification number of the child, and all
				claims shall be submitted and paid under such number (unless the State issues a
				separate identification number for the child before such period
				expires).
								.
					(2)No cost-sharing
			 for pregnancy-related benefitsSection 2103(e)(2) of such Act (42
			 U.S.C. 1397cc(e)(2)) is amended—
						(A)in the heading, by
			 inserting or
			 pregnancy-related services after
			 preventive
			 services; and
						(B)by inserting
			 before the period at the end the following: or for pregnancy-related
			 services.
						(3)Additional
			 amendmentSection 2107(e)(1)(F) of such Act (42 U.S.C.
			 1397gg(e)(1)(G)), as redesignated by section 202(b), is amended to read as
			 follows:
						
							(F)Sections 1920 and
				1920A (relating to presumptive eligibility for pregnant women and
				children).
							.
					(b)Amendments to
			 medicaid
					(1)Eligibility of a
			 newbornSection 1902(e)(4) of such Act (42 U.S.C. 1396a(e)(4)) is
			 amended in the first sentence by striking so long as the child is a
			 member of the woman’s household and the woman remains (or would remain if
			 pregnant) eligible for such assistance.
					(2)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) of such Act (42 U.S.C. 1396r–1(b)) is
			 amended by adding after paragraph (2) the following flush sentence:
						
							The term
				qualified provider includes a qualified entity, as defined in
				section
				1920A(b)(3)..
					205.Optional coverage of
			 legal immigrants under the medicaid program and SCHIP
				(a)Medicaid
			 programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is
			 amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
					(2)by adding at the
			 end the following new paragraph:
						
							(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who
				are lawfully residing in the United States (including battered aliens described
				in section 431(c) of such Act) and who are otherwise eligible for such
				assistance, within either or both of the following eligibility
				categories:
									(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
									(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
									(B)In the case of a State that has
				elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed
				cost.
								.
					(b)SCHIPSection
			 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)), as amended by sections 202(b)
			 and 204(a)(3), is amended by redesignating subparagraphs (D) through (F) as
			 subparagraph (E) through (G), respectively, and by inserting after subparagraph
			 (C) the following new subparagraph:
					
						(D)Section 1903(v)(4)
				(relating to optional coverage of categories of lawfully residing immigrant
				children), but only if the State has elected to apply such section to the
				category of children under title
				XIX.
						.
				(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007, and apply to medical assistance and child health assistance furnished
			 on or after such date.
				(d)ConstructionNothing
			 in this section shall be construed as affecting eligibility of aliens who are
			 not lawfully residing in the United States to benefits under the Medicaid
			 program under title XIX of the Social Security Act or under the State
			 children’s health insurance program (SCHIP) under title XXI of such Act.
				206.Authorizing
			 adjustment of SCHIP allotment due to increased outreach
				(a)In
			 generalSection 2104 of the Social Security Act (42 U.S.C.
			 1397dd), as amended by section 101, is further amended by adding at the end the
			 following new subsection:
					
						(j)Authorizing
				allotment adjustment due to increased outreach
							(1)In
				generalNotwithstanding the previous provisions of this section,
				if the Secretary determines that—
								(A)a State has an
				increase in the average number of children enrolled under its State child
				health plan in a fiscal year that exceeds the enrollment of children projected
				under paragraph (2) for the State for such fiscal year, and
								(B)the total Federal expenditures under the
				State child health plan (or waiver) under this title exceeds the amount of the
				allotment made available to the State for the fiscal year,
								the
				Secretary shall increase the allotment under this section for the State for the
				fiscal year by the amount specified in paragraph (3). There are hereby
				appropriated, out of any money in the Treasury not otherwise appropriated, such
				sums as may be necessary to provide for such increase in allotment.(2)Projected
				enrollment of childrenThe projected enrollment of children for a
				State under this paragraph for a fiscal year is equal to the average number of
				children enrolled under the State child health plan in fiscal year 2007
				increased, for each subsequent fiscal year through the fiscal year involved, by
				a factor equal to the population growth of children in the State for such
				fiscal year, as projected by the Secretary before the beginning of the fiscal
				year involved.
							(3)Amount of
				allotment increase
								(A)In
				generalSubject to
				subparagraph (B), the amount of the allotment increase under this subsection
				for a State for a fiscal year shall be an amount equal to the product
				of—
									(i)the number by which the average number of
				children enrolled under the State child health plan in the fiscal year exceeds
				the enrollment of children projected under paragraph (2) for such State for
				such fiscal year; and
									(ii)the per capita
				expenditures for children under the State child health plan for the previous
				year, increased by the average annual rate of increase (for the three previous
				fiscal years) in the amount of such per capita expenditures.
									The
				amount of the allotment increase under this subsection shall not be subject to
				administrative or judicial review.(B)Limitation
									(i)In
				generalSubject to clause (ii), in no case shall the sum of the
				allotment increases for all States under this subsection for a fiscal year
				exceed an amount equal to 20 percent of the total Federal payments to all of
				the States otherwise made under this title for the fiscal year. If such sum
				exceeds such amount, subject to clause (ii), the allotment increase for each
				State under this subsection for the fiscal year shall be reduced in a pro rata
				manner in order that such sum does not exceed such amount.
									(ii)Congressional
				approval of additional amountsIf the Secretary estimates that
				the allotment increases that should be provided under this subsection, but for
				clause (i), would exceed the limitation established under such clause, the
				Secretary shall submit to Congress a request for supplemental appropriations
				for the purpose of meeting such shortfall.
									(4)ClarificationAn
				adjustment in an allotment shall not be made under this subsection due to
				excess State expenditures resulting from a growth in per capita costs,
				increased reimbursement to providers, or other factors not directly related to
				outreach to eligible, but previously unenrolled
				children.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect
			 beginning with allotments for fiscal year 2008.
				207.Grants to promote
			 innovative outreach and enrollment under Medicaid and SCHIPTitle XXI of the Social Security Act (42
			 U.S.C. 1397aa et seq.), as amended by section 204(a), is amended by adding at
			 the end the following:
				
					2112.Expanded
				outreach activities through grants to conduct innovative outreach and
				enrollment efforts
						(a)In
				generalThe Secretary shall award grants to eligible entities
				to—
							(1)conduct innovative
				outreach and enrollment efforts that are designed to increase the enrollment
				and participation of eligible children under this title and title XIX;
				and
							(2)promote
				understanding of the importance of health insurance coverage for prenatal care
				and children. `
							(b)Priority for
				award of grants
							(1)In
				generalIn making grants under subsection (a), the Secretary
				shall give priority to—
								(A)eligible entities
				that propose to target geographic areas with high rates of—
									(i)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
									(ii)racial and ethnic
				minorities and health disparity populations, including those proposals that
				address cultural and linguistic barriers to enrollment; and
									(B)eligible entities
				that plan to engage in outreach efforts with respect to individuals described
				in subparagraph (A) and that are—
									(i)Federal health
				safety net organizations; or
									(ii)faith-based
				organizations or consortia.
									(c)ApplicationAn
				eligible entity that desires to receive a grant under subsection (a) shall
				submit an application to the Secretary in such form and manner, and containing
				such information, as the Secretary may decide. Such application shall
				include—
							(1)quality and
				outcomes performance measures to evaluate the effectiveness of activities
				funded by a grant awarded under this section to ensure that the activities are
				meeting their goals; and
							(2)an assurance that
				the entity shall—
								(A)conduct an
				assessment of the effectiveness of such activities against such performance
				measures;
								(B)cooperate with the
				collection and reporting of enrollment data and other information determined as
				a result of conducting such assessments to the Secretary, in such form and
				manner as the Secretary shall require; and
								(C)conduct work under
				the grant in conjunction with the States involved.
								(d)Dissemination of
				enrollment data and information determined from effectiveness assessments;
				annual reportThe Secretary shall—
							(1)disseminate to
				eligible entities and make publicly available the enrollment data and
				information collected and reported in accordance with subsection (c)(2)(B);
				and
							(2)submit an annual
				report to Congress on the outreach activities funded by grants awarded under
				this section.
							(e)Supplement, not
				supplantFederal funds awarded under this section shall be used
				to supplement, not supplant, non-Federal funds that are otherwise available for
				activities funded under this section.
						(f)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means any of the
				following:
								(A)A local
				government.
								(B)A Federal health
				safety net organization.
								(C)A national, local,
				or community-based public or nonprofit private organization, including
				community health workers.
								(D)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 of the Public Health
				Service Act (42 U.S.C. 300x–65) relating to a grant award to non-governmental
				entities.
								(E)An elementary or
				secondary school.
								(2)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
								(A)an Indian tribe,
				tribal organization, or an urban Indian organization receiving funds under
				title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.), or
				an Indian Health Service provider;
								(B)a
				Federally-qualified health center (as defined in section 1905(l)(2)(B));
								(C)a hospital defined
				as a disproportionate share hospital for purposes of section 1923;
								(D)a covered entity
				described in section 340B(a)(4) of the Public Health Service Act (42 U.S.C.
				256b(a)(4)); and
								(E)any other entity
				or a consortium that serves children under a federally-funded program,
				including the special supplemental nutrition program for women, infants, and
				children (WIC) established under section 17 of the Child Nutrition Act of 1966
				(42 U.S.C. 1786), the head start and early head start programs under the Head
				Start Act (42 U.S.C. 9801 et seq.), the school lunch program established under
				the Richard B. Russell National School Lunch Act, and an elementary or
				secondary school.
								(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement
				Act (25 U.S.C. 1603).
							(g)AppropriationThere
				is appropriated, out of any money in the Treasury not otherwise appropriated,
				$50,000,000 for each of fiscal years 2008 through 2012 for the purpose of
				awarding grants under this section. Amounts appropriated and paid under the
				authority of this section shall be in addition to amounts appropriated under
				section 2104 and paid to States in accordance with section 2105, including with
				respect to expenditures for outreach activities in accordance with subsection
				(a)(1)(D)(iii) of such
				section.
						.
			208.Model of
			 Interstate coordinated enrollment and coverage processIn order to assure continuity of coverage of
			 low-income children under the Medicaid program and the State Children’s Health
			 Insurance Program (SCHIP), the Secretary of Health and Human Services, in
			 consultation with State Medicaid and SCHIP directors, shall develop and
			 disseminate a model process for the coordination of the enrollment and coverage
			 under such programs of children who, because of migration of families,
			 emergency evacuations, educational needs, or otherwise, frequently change their
			 State of residency or otherwise are temporarily present outside of the State of
			 their residency.
			209.Authority for
			 qualifying States to use portion of SCHIP allotment for any fiscal year for
			 certain medicaid expendituresSection 2105(g)(1)(A) of the Social Security
			 Act (42 U.S.C. 1397ee(g)(1)(A)), as amended by section 201(b) of the National
			 Institutes of Health Reform Act of 2006 (Public Law 109–482) is amended by
			 striking fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, or
			 2007 and inserting a fiscal year.
			210.Application of
			 medicaid outreach procedures to all pregnant women and children
				(a)In
			 generalSection 1902(a)(55)
			 of the Social Security Act (42 U.S.C. 1396a(a)(55)) is amended by striking
			 individuals for medical assistance under subsection (a)(10)(A)(i)(IV),
			 (a)(10)(A)(i)(VI), (a)(10)(A)(i)(VII), or (a)(10)(A)(ii)(IX) and
			 inserting child and pregnant women for medical assistance (including
			 under clauses (i)(IV), (i)(VI), (i)(VII), and (ii)(IX) of paragraph
			 (10)(A)).
				(b)Effective
			 date
					(1)In
			 general
					(2)Exception for
			 State legislationIn the case of a State plan under title XIX of
			 the Social Security Act, which the Secretary of Health and Human Services
			 determines requires State legislation in order for the plan to meet the
			 additional requirements imposed by the amendment made by subsection (a), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such Act solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session shall be considered to be a separate regular session of the State
			 legislature.
					211.No impact on
			 section 1115 waiversNothing
			 in this Act shall be construed to affect waivers regarding State flexibility on
			 eligibility previously approved by the Secretary of Health and Human Services
			 under section 1115 of the Social Security Act (42 U.S.C. 1315).
			212.Elimination of
			 counting medicaid child presumptive eligibility costs against title XXI
			 allotmentSection 2105(a)(1)
			 of the Social Security Act (42 U.S.C. 1397ee(a)(1)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking (or, in the case of expenditures
			 described in subparagraph (B), the Federal medical assistance percentage (as
			 defined in the first sentence of section 1905(b))); and
				(2)by
			 amending subparagraph (B) to read as follows:
					
						(B)[reserved]
						.
				213.Prohibiting
			 limitations on enrollment
				(a)In
			 generalSection 2102(b)(3)(B) of the Social Security Act (42
			 U.S.C. 1397bb(b)(3)(B)) is amended—
					(1)by striking
			 and at the end of clause (i);
					(2)by striking the
			 period at the end of clause (ii) and inserting ; and; and
					(3)by
			 adding at the end the following new clause:
						
							(iii)shall not impose, with respect to
				enrollment of targeted low-income children under the State child health plan,
				any enrollment cap or other numerical limitation on enrollment, any waiting
				list, any procedures designed to delay the consideration of applications for
				enrollment, or similar limitation with respect to
				enrollment.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to State
			 child health plans as of October 1, 2007.
				IIIHealthy savings
			 tax credit
			301.Healthy savings tax
			 credit
				(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable personal credits) is
			 amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
					
						36.Health insurance
				for qualifying children
							(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by subtitle A an amount equal to the applicable
				percentage of the amount paid by the taxpayer for coverage of qualifying
				children of the taxpayer under qualified health insurance for eligible coverage
				months beginning in the taxable year.
							(b)Eligible
				coverage monthFor purposes of this section, the term
				eligible coverage month means, with respect to any qualifying
				child of the taxpayer, any month with respect to which the designated State
				agency has certified that, as of the first day of such month, such
				child—
								(1)is covered by
				qualified health insurance,
								(2)does not have
				access to other specified coverage for such month (as determined under
				subsection (f)), and
								(3)is not imprisoned
				under Federal, State, or local authority.
								(c)Applicable
				percentage
								(1)In
				generalFor purposes of this section, the term applicable
				percentage means the percentage determined in accordance with the
				following table:
									
										
											
												In the case
						of a taxpayer whose adjusted gross income for the taxable year
						is:The applicable
						percentage is:
												
											
											
												200 percent of the
						poverty line or less0 percent
												
												More than 200 percent,
						but not more than 225 percent, of the poverty line75 percent
												
												More than 225 percent,
						but not more than 250 percent, of the poverty line65 percent
												
												More than 250 percent,
						but not more than 300 percent, of the poverty line55 percent
												
												More than 300 percent,
						but not more than 350 percent, of the poverty line50 percent
												
												More than 350 percent
						of the poverty line0 percent.
												
											
										
									
								(2)Poverty
				lineFor purposes of
				paragraph (1), the term poverty line means the income official
				poverty line (as defined by the Office of Management and Budget, and revised
				annually in accordance with section 673(2) of the Community Services Block
				Grant Act (42 U.S.C. 9902(2)) applicable to a family of the size
				involved.
								(d)Qualifying
				childFor purposes of this section, the term qualifying
				child means, with respect to any taxpayer, any qualifying child of the
				taxpayer (as defined in section 152(c)).
							(e)Qualified health
				insuranceFor purposes of this section—
								(1)In
				generalThe term qualified health insurance means,
				with respect to any qualifying child of the taxpayer—
									(A)coverage under any
				insurance constituting medical care which is certified by the designated State
				agency as being—
										(i)provided under a
				group health plan (as defined in section 5000(b)(1)), and
										(ii)at least
				actuarially equivalent in benefits coverage to the plan described in paragraph
				(2), or
										(B)in the case of a
				qualifying child who is certified by the designated State agency as not
				eligible for coverage under any insurance described in subparagraph (A),
				coverage under any of the following plans if such coverage has been certified
				by the designated State agency as being at least actuarially equivalent in
				benefits coverage to the plan described in paragraph (2):
										(i)Coverage offered
				through HMOThe health
				insurance coverage plan that—
											(I)is offered by a
				health maintenance organization (as defined in section 2791(b)(3) of the Public
				Health Service Act), and
											(II)has the largest
				insured commercial, nonmedicaid enrollment of covered lives of such coverage
				plans offered by such a health maintenance organization in the State.
											(ii)State employee
				coverageThe health insurance
				plan that is offered to State employees and has the largest enrollment of
				covered lives of any such plan.
										(iii)SCHIP
				coverageCoverage provided
				under the State plan approved under the State children’s health insurance
				program under title XXI of Social Security Act (without regard to coverage
				provided under a waiver of the requirements of such program).
										(iv)State certified
				actuarially equivalent coverageA State-based health insurance
				program.
										(2)FEHBP
				actuarially equivalent health benefits coverage
									(A)In
				generalThe plan described in
				and offered under chapter 89 of title 5, United States Code with the highest
				number of enrollees under such section for the year preceding the year in which
				the coverage described in paragraph (1) is provided.
									(B)Application of
				benchmark standardCoverage
				is actuarially equivalent to benefits coverage under the plan described in
				subparagraph (A) if such coverage covers all items and services offered by the
				benchmark plan, with out-of-pocket cost-sharing for such items and services
				that is not greater than under the benchmark plan.
									(3)Insurance which
				covers other individualsIn the case of any contract for
				qualified health insurance under which amounts are payable for coverage of any
				individual other than one or more qualifying children, the amount treated as
				paid for coverage of qualifying children under such insurance shall be the
				greater of—
									(A)the amount which
				would be so treated under rules similar to the rules of section 213(d)(6),
				or
									(B)30 percent of the
				amounts payable for coverage of all individuals covered under the contract
				under qualified health insurance.
									(4)Only one policy
				taken into account per childWith respect to any qualifying child
				for any period, coverage under not more than one contract for qualified health
				insurance may be taken into account under subsection (a).
								(5)ExceptionThe
				term qualified health insurance shall not include—
									(A)a flexible
				spending or similar arrangement, and
									(B)any insurance if
				substantially all of its coverage is of excepted benefits described in section
				9832(c).
									(6)Other
				requirementsThe term qualified health
				insuranceshall not include any insurance unless such insurance meets
				the following requirements:
									(A)Group health
				plan requirementsThe health benefits coverage provided meets the
				requirements applicable to a group health plan under chapter 100 of this title,
				part 7 of subtitle B of title I of the Employee Retirement Income Security Act
				of 1974, and State law.
									(B)Guaranteed issue
				and renewableThe arrangement does not deny coverage (including
				renewal of coverage) with respect to any qualifying child on the basis of
				health status of such qualifying child or any other factor, condition or
				requirement.
									(C)No preexisting
				condition exclusionThe arrangement does not permit a preexisting
				condition exclusion as defined under section 9801(b)(1).
									(D)No underwriting;
				community-rated premiums
										(i)UnderwritingSubject
				to subparagraph (B), the arrangement does not permit underwriting, through a
				preexisting condition limitation, differential benefits, or different premium
				levels, or otherwise, with respect to such coverage for any qualifying
				child.
										(ii)Community-rated
				premiumsThe premiums charged for such coverage are
				community-rated for individuals without regard to health status.
										(E)No
				ridersThe arrangement does not permit riders to the health
				benefits coverage.
									(f)Other specified
				coverageFor purposes of this section, an individual has access
				to other specified coverage for any month if, as of the first day of such
				month—
								(1)Medicare,
				Medicaid, and SCHIPSuch individual—
									(A)is entitle to
				benefits under part A of title XVIII of the Social Security Act or is enrolled
				under part B of such title, or
									(B)is eligible to
				participate in any program under title XIX or XXI of such Act (other than under
				section 1928 of such Act).
									(2)Certain other
				coverageSuch individual—
									(A)is enrolled in a
				health benefits plan under chapter 89 of title 5, United States Code, or
									(B)is entitle to
				receive benefits under chapter 55 of title 10, United States Code.
									(g)Designated State
				agencyFor purposes of this
				section, the term designated State agency means, with respect to
				any State, the agency responsible for administering the State children’s health
				insurance program under title XXI of Social Security Act in such State. For
				purposes of carrying out any responsibility under this section, such agency may
				utilize eligibility procedures under title XIX or XXI of such Act to the extent
				not inconsistent with this section.
							(h)Special
				rules
								(1)Coordination
				with advance paymentWith respect to any taxable year, the amount
				which would (but for this subsection) be allowed as a credit under subsection
				(a) shall be reduced (but not below zero) by the aggregate amount paid on
				behalf of such taxpayer under section 7529 for such taxable year.
								(2)Coordination
				with other health insurance creditAmounts taken into account
				under subsection (a) shall not be taken into account under section
				35(a).
								(3)Application of
				other rulesRules similar to the rules of paragraphs (2), (3),
				(4), (8), and (9) of section 35(g) shall apply for purposes of this
				section.
								.
				(b)Advance payment
			 of creditChapter 77 of such Code (relating to miscellaneous
			 provisions) is amended by adding at the end the following new section:
					
						7529.Advance
				payment of credit for health insurance for qualifying childrenThe Secretary shall establish a program for
				making payments to providers of qualified health insurance (as defined in
				section 36) on behalf of taxpayers eligible for the credit under section 36.
				Except as otherwise provided by the Secretary, such payments shall be made on
				the basis of the adjusted gross income of the taxpayer for the preceding
				taxable
				year.
						.
				(c)Disclosure of
			 return information for purposes of advance payment of credit as premiums for
			 health insurance for qualifying children
					(1)In
			 generalSubsection (l) of section 6103 of such Code is amended by
			 adding at the end the following new paragraph:
						
							(21)Disclosure of
				return information for purposes of advance payment of credit as premiums for
				health insurance for qualifying childrenThe Secretary may, on behalf of taxpayers
				eligible for the credit under section 36, disclose to a provider of qualified
				health insurance (as defined in such section), and persons acting on behalf of
				such provider, return information with respect to any such taxpayer only to the
				extent necessary (as prescribed by regulations issued by the Secretary) to
				carry out the program established by section 7529 (relating to advance payment
				of credit as premium payment for health insurance for qualifying
				children).
							.
					(2)Confidentiality
			 of informationParagraph (3) of section 6103(a) of such Code is
			 amended by striking or (20) and inserting (20), or
			 (21).
					(3)Unauthorized
			 disclosureParagraph (2) of
			 section 7213(a) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
					(d)Information
			 reporting
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by adding at the end the following new section:
						
							6050W.Returns
				relating to credit for health insurance for qualifying children
								(a)Requirement of
				reportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7529 (relating to advance payment of credit as premium payment for qualified
				health insurance) with respect to any individual shall, at such time as the
				Secretary may prescribe, make the return described in subsection (b) with
				respect to each such individual.
								(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
									(1)is in such form as
				the Secretary may prescribe, and
									(2)contains—
										(A)the name, address,
				and TIN of each individual referred to in subsection (a),
										(B)the number of months for which amounts were
				entitled to be received with respect to such individual under section 7529
				(relating to advance payment of credit as premium payment for health insurance
				for qualifying children),
										(C)the amount
				entitled to be received for each such month, and
										(D)such other
				information as the Secretary may prescribe.
										(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
									(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
									(2)the information
				required to be shown on the return with respect to such individual.
									The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be
				made..
					(2)Assessable
			 penalties
						(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 striking or at the end of clause (xix), by striking
			 and at the end of clause (xx) and inserting or,
			 and by inserting after clause (xx) the following new clause:
							
								(xxi)section 6050W (relating to returns relating
				to credit for health insurance for qualifying children),
				and
								.
						(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of subparagraph (BB), by striking the period at the end of subparagraph
			 (CC) and inserting , or, and by adding after subparagraph (CC)
			 the following new subparagraph:
							
								(DD)section 6050W (relating to returns relating
				to credit for health insurance for qualifying
				children).
								.
						(e)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
					(2)The
			 table of sections for subpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by redesignating the item relating to
			 section 36 as an item relating to section 37 and by inserting after the item
			 relating to section 35 the following new item:
						
							
								Sec. 36. Health insurance for qualifying
				children.
							
							.
					(3)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
						
							
								Sec. 6050W. Returns relating to credit for health insurance for
				qualifying
				children.
							
							.
					(4)The table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 7529. Advance payment of credit for health insurance of
				qualifying
				children.
							
							.
					(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				(g)Reimbursement
			 for administrative costs incurred in determining eligibility for
			 credit
					(1)In
			 generalThe Secretary of Health and Human Services shall
			 reimburse States for all reasonable administrative costs incurred in making
			 eligibility determinations in accordance with section 36 of the Internal
			 Revenue Code of 1986 (as added by subsection (a)). Such reimbursement shall not
			 apply to State costs incurred under the State children's health insurance
			 programs or Medicaid.
					(2)AppropriationOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated such sums as may be necessary to carry out this
			 subsection.
					IVBroker reporting
			 of customer’s basis in securities transactions
			401.Broker reporting of
			 customer's basis in securities transactions
				(a)In
			 generalSection 6045 of the
			 Internal Revenue Code of 1986 (relating to returns of brokers) is amended by
			 adding at the end the following new subsection:
					
						(g)Additional
				information required in the case of securities transactions
							(1)In
				generalIf a broker is otherwise required to make a return under
				subsection (a) with respect to any applicable security, the broker shall
				include in such return the information described in paragraph (2).
							(2)Additional
				information required
								(A)In
				generalThe information required under paragraph (1) to be shown
				on a return with respect to an applicable security of a customer shall include
				for each reported applicable security the customer's adjusted basis in such
				security.
								(B)Exemption from
				requirementThe Secretary shall issue such regulations or
				guidance as necessary concerning the application of the requirement under
				subparagraph (A) in cases in which a broker in making a return does not have
				sufficient information to meet such requirement with respect to the reported
				applicable security. Such regulations or guidance may—
									(i)require such other
				information related to such adjusted basis as the Secretary may prescribe,
				and
									(ii)exempt classes of
				cases in which the broker does not have sufficient information to meet either
				the requirement under subparagraph (A) or the requirement under clause
				(i).
									(3)Information
				transfersTo the extent provided in regulations, there shall be
				such exchanges of information between brokers as such regulations may require
				for purposes of enabling such brokers to meet the requirements of this
				subsection.
							(4)DefinitionsFor
				purposes of this subsection, the term applicable security means
				any—
								(A)security described
				in subparagraph (A) or (C) of section 475(c)(2),
								(B)interest in a
				regulated investment company (as defined in section 851), or
								(C)other financial
				instrument designated in regulations prescribed by the
				Secretary.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 the due date for which (determined without regard to extensions) is after
			 December 31, 2009, with respect to securities acquired after December 31,
			 2008.
				
